

115 HR 6131 IH: Pet Emergency Transparency and Accountability in Disasters Act
U.S. House of Representatives
2018-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6131IN THE HOUSE OF REPRESENTATIVESJune 15, 2018Ms. Titus (for herself and Mrs. Comstock) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act with respect to
			 entities that receive Federal funds to assist animals impacted by
			 disasters, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pet Emergency Transparency and Accountability in Disasters Act or the PET AID Act. 2.Records relating to certain assistance for animalsTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by adding at the end the following:
			
				707.Records relating to certain assistance for animals
 (a)In generalA State, Tribal, or local government, or subgrantee thereof, that receives assistance under this Act shall maintain, and make available to the public upon request, records on activities relating to the intake, care, and disposition of animals funded with such assistance, including—
 (1)the total number of animals taken in and cared for using the assistance; and (2)with respect to each animal taken in and cared for using the assistance—
 (A)the species of the animal; (B)the approximate age of the animal;
 (C)the circumstances of the arrival of the animal; and (D)whether the animal was—
 (i)surrendered by its owner (with a description of the reasons for surrender); (ii)reclaimed by its owner;
 (iii)adopted by a new owner; (iv)euthanized by the entity (with a description of the reasons for euthanasia);
 (v)not euthanized by the entity, but died in the care of the entity (with a description of the reasons for the death); and
 (vi)transferred, lost, or left the care of the entity for a reason not otherwise described in clauses (ii) through (v) (with a description of the circumstances sur­round­ing the ending of care).
 (b)Retention of recordsThe State, Tribal, or local government, or subgrantee thereof, shall maintain the records described in subsection (a) for the period that is the longer of—
 (1)3 years after the date of transmission of the final expenditure report for project completion as certified by the grantee; or
 (2)the period required by the terms of a grant made under this Act.. 